NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 19, 2019*
                              Decided September 17, 2019

                                        Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

No. 19‐1279

SHAWN RILEY,                                   Appeal from the United States
    Plaintiff‐Appellant,                       District Court for the
                                               Western District of Wisconsin.

      v.                                       No. 15‐cv‐592‐jdp

DAVID EWING,                                   James D. Peterson,
     Defendant‐Appellee.                       Chief Judge.

                                      ORDER

        Shawn Riley, a Muslim inmate at the Wisconsin Secure Program Facility who
wanted to fast during Ramadan, asked Chaplain David Ewing to sign him up for the
Ramadan meal plan, but the sign‐up deadline, which Riley knew existed, had already
passed. Ewing denied the late request, and Riley struggled to fast on his own. He then
sued Ewing for violating his First Amendment right to freely exercise his religion and
his statutory right to be free from substantial burdens on his religious practice. See

      *  We agreed to decide this case without oral argument because the briefs and
record adequately present the facts and legal arguments and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19‐1279                                                                        Page 2

42 U.S.C. §§ 2000cc–2000cc‐5. He also raised an Eighth Amendment claim, alleging that
Ewing was deliberately indifferent to the physical harm from his self‐orchestrated fast.
The district judge entered summary judgment for the chaplain, concluding that
qualified immunity barred Riley’s First Amendment claim and that no reasonable jury
could find in Riley’s favor on the others. We affirm the judgment.

       We recite the undisputed facts in the light most favorable to Riley, the party
opposing summary judgment. See Kemp v. Liebel, 877 F.3d 346, 350 (7th Cir. 2017). Riley
wished to participate in the traditional sunup to sundown fast during the month of
Ramadan. The prison provides the roughly 75 inmates who fast during Ramadan with
daily bags of food to be eaten during nonfasting hours. Those meals are different from
regularly timed ones because they do not need to be refrigerated overnight or heated.

       The Department of Corrections must plan for Ramadan well in advance. Food for
the bagged meals can take several weeks to arrive after it is ordered and several more
weeks to prepare. The Department thus requires inmates to request this
accommodation at least 60 days before the fast begins. That policy is available in the
prison’s library. The prison makes exceptions for inmates who enter the prison after the
deadline—usually about three each year.

       Riley knew that there was a sign‐up deadline and had signed up successfully in
past years, but he was too late in 2015. Because the Islamic calendar is lunar, each year
Ramadan starts approximately 10 to 12 days earlier than it did the year before. The fast
in 2015 began on June 18, so the deadline to sign up for accommodations was April 19.
Riley, however, did not ask about the deadline date or try to sign up until May 12.
Chaplain Ewing denied his request as untimely. Riley tried to fast without the meal
bags, but he suffered headaches, dizziness, and weight loss, so he broke his fast many
times with food that he purchased from the canteen.

       Riley sued Ewing under 42 U.S.C. § 1983, alleging violations of his rights under
the First and Eighth Amendments, as well as the Religious Land Use and
Institutionalized Persons Act, id. §§ 2000cc–2000cc‐5. Under the First Amendment’s free‐
exercise clause, burdens on inmates’ religious practices must be reasonably related to a
legitimate penological interest. See Turner v. Safley, 482 U.S. 78, 89 (1987). Ewing sought
summary judgment on this claim on qualified‐immunity grounds. Qualified immunity
shields government officials from suits for damages if they did not violate a clearly
established federal right. See City of Escondido v. Emmons, 139 S. Ct. 500, 503 (2019);
Kemp, 877 F.3d at 350.
No. 19‐1279                                                                           Page 3

       Riley responded that the chaplain was not entitled to qualified immunity
because our decision in Conyers v. Abitz, 416 F.3d 580 (7th Cir. 2005), clearly established
that his conduct violated the First Amendment. In Conyers an inmate who did not know
that there was a sign‐up deadline for Ramadan meals asked for them after the deadline
had passed. Id. at 582–83. We ruled that the prison officials who summarily denied the
inmate’s request were not entitled to summary judgment on the plaintiff’s free‐exercise
claim. Id. at 585–86.

       The judge distinguished Riley’s case from Conyers on four grounds. First, unlike
the inmate in Conyers, Riley knew that there was a sign‐up deadline. Second, Ewing
produced evidence justifying the deadline as reasonably related to legitimate prison‐
management interests; the prison officials in Conyers had not. Third, Ewing attested that
the prison would have difficulty granting exceptions for all inmates who missed the
deadline. And fourth, nothing in Conyers established that a prison chaplain was
obligated to notify inmates of the Ramadan sign‐up deadline or to make exceptions for
late requests. Thus, the judge concluded,

       Riley has cited no clearly established law stating that the prison chaplain
       is required by the free exercise clause to take affirmative steps to provide
       notice of a signup deadline for religious observances to inmates who are
       aware from previous years that there is a deadline and have means to
       determine the deadline themselves.

The judge entered summary judgment for Ewing on Riley’s Eighth Amendment
claim as well, ruling that the evidence was insufficient to support a finding of
deliberate indifference. And the statutory claim failed because the Religious
Land Use and Institutionalized Persons Act does not authorize claims for
damages.

       On appeal Riley primarily challenges the judge’s qualified‐immunity ruling. To
overcome the shield of qualified immunity, Riley needed to present evidence from
which a jury could find that Ewing violated a clearly established federal right “defined
with specificity.” City of Escondido, 139 S. Ct. at 503. “[E]xisting precedent must have
placed the statutory or constitutional question beyond debate.” Kisela v. Hughes, 138 S.
Ct. 1148, 1152 (2018) (quoting White v. Pauly, 137 S. Ct. 548, 551 (2017)). Riley argues that
Conyers clearly established that inmates who did not receive notice of the sign‐up
deadline for Ramadan meals and submitted an untimely request are nevertheless
entitled to the special religious diet. We review questions of qualified immunity de
novo. See Campbell v. Kallas, No. 18‐2075, 2019 WL 3886912, at *7 (7th Cir. Aug. 19, 2019).
No. 19‐1279                                                                           Page 4

      Conyers does not clearly establish that Ewing violated Riley’s free‐exercise rights.
Unlike the plaintiff in Conyers, Riley knew that there was a deadline to sign up for
Ramadan meals. See 416 F.3d at 586. He could have asked about the deadline earlier,
and Conyers does not establish that the chaplain was obligated to notify him when
Ramadan was approaching. And unlike the defendants in Conyers, Ewing presented
evidence that the logistical challenges associated with ordering, receiving, and
preparing enough Ramadan meals justified limiting the exceptions to those who
entered the prison after the sign‐up deadline. Moreover, Conyers does not suggest that
Ewing, as chaplain, would be liable for declining to accommodate Riley after he failed
to adhere to the sign‐up policy. See Turner, 482 U.S. at 90–91.

        Riley directs us to a district‐court decision that he says supports his position, but
district courts cannot clearly establish a federal right. See Mason‐Funk v. City of Neenah,
895 F.3d 504, 509 (7th Cir. 2018). Because Ewing did not violate a clearly established
federal right, qualified immunity bars this claim. See Pearson v. Callahan, 555 U.S. 223,
236 (2009).

       Riley’s arguments for reversal on his other claims also lack merit. Damages are
not available under the Religious Land Use and Institutionalized Persons Act.
See Vinning‐El v. Evans, 657 F.3d 591, 592 (7th Cir. 2011); Washington v. Gonyea, 731 F.3d
143, 145 (2d Cir. 2013). And any claim for injunctive relief is moot because the
Department has changed its policy for notifying inmates of the Ramadan sign‐up
deadline and Riley does not contend that he since has had any trouble fasting.
See Vinning‐El, 657 F.3d at 592.

        Finally, no reasonable juror could find for Riley on his deliberate‐indifference
claim. The Eighth Amendment prohibits prison officials from knowingly disregarding
substantial risks of serious harm. See Farmer v. Brennan, 511 U.S. 825, 832, 837 (1994);
Estate of Miller v. Marberry, 847 F.3d 425, 428 (7th Cir. 2017). Assuming that Riley’s
symptoms from voluntarily undereating—headaches, dizziness, and weight loss—
amount to an objectively serious harm, Riley cannot establish that the chaplain
recklessly deprived him of adequate nutrition or knew of his condition. See Williams v.
Shah, 927 F.3d 476, 481 (7th Cir. 2019); McEachin v. McGuinnis, 357 F.3d 197, 198–201
(2d Cir. 2004); LaFevers v. Saffle, 936 F.2d 1117, 1120 (10th Cir. 1991).

                                                                                 AFFIRMED